Though the law is as stated by Mr. Williams in England, it is different in this country. In this country there is no necessity for an entry until an actual adverse possession commences, and that actual adverse possession must be continued for seven years, without entry or claim on the other side, before it can toll the plaintiff's right of entry. The contrary doctrine in this country would be attended with consequences very fatal to titles for land. According to Mr. William's position, if a man had title to a tract of land which he had not been upon for seven years, defendant next day after the seven years expired might enter without any color of title and hold it forever against the first lawful proprietor. Fanning's possession was not continued longer than the house was building. The next adverse possession (of Mr. Cochran) commenced in 1775; from that time to the first of June, 1784, the operation of the act of limitations is suspended; and in 1784, before the act began to run, the plaintiff's father died, leaving the plaintiff an infant, and he continued an infant till just before the commencement of this action, so that the plaintiff ought not to be nonsuited. But afterwards, at another stage of his trial, a juror was withdrawn for another reason.
NOTE. — As to the continuance see Tyce v. Ledford, ante, 26.
Cited: Harper v. Hancock, 28 N.C. 124. *Page 130